COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EDDIE ESTEP,                                    §             No. 08-19-00280-CR

                      Appellant,                 §                Appeal from the

 v.                                              §              205th District Court

 THE STATE OF TEXAS,                             §           of El Paso County, Texas

                       State.                    §             (TC# 20150D04089)

                                             §
                                           ORDER

       Pending before the Court is the Appellant’s motion to abate the appeal and remand for

written findings of fact and conclusions of law. The motion is GRANTED. The above-styled

and numbered appeal is abated and the cause is remanded to the trial court for entry of written

findings of fact and conclusions of law. The trial court shall file the written findings and

conclusions with the district clerk no later than November 4, 2020. The district clerk shall

include the findings and conclusions in a supplemental clerk’s record and forward it to this Court

no later than November 14, 2020. The appeal will be reinstated by order of the Court after the

supplemental clerk’s record is filed. The Appellant’s brief will be thirty days after the case is

reinstated.

       IT IS SO ORDERED this 5th day of October, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.